In an action against the city of New York and its employee to recover damages for personal injuries, on motion of the city, the Williams-Bauer Corporation was impleaded as a party defendant. In the city’s cross-complaint against the impleaded defendant it is alleged that prior to the date of the accident the city entered into a contract with the impleaded defendant, under which the latter *879agreed to save the city harmless from any and all damages arising from every act of omission and commission mentioned in the plaintiff’s complaint. Thereafter the impleaded defendant served a demand on the city for a bill of particulars concerning the claimed negligence, as alleged in the plaintiff’s complaint. The city moved to vacate the demand. The motion was denied and the city appeals. Order reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. The city’s cross-claim against the impleaded defendant rests solely on the impleaded defendant’s indemnity agreement and, therefore, it was error to deny the motion to vacate the demand for a bill of particulars. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.